2016 UT App 173



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF A.C.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                            C.C.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                     Per Curiam Decision
                       No. 20160524-CA
                     Filed August 11, 2016

      Third District Juvenile Court, Salt Lake Department
                The Honorable C. Dane Nolan
                          No. 1068910

          Richard K. Clark and Lisa Lokken, Attorneys
                         for Appellant
         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee
                Martha Pierce, Guardian ad Litem

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                     JILL M. POHLMAN.

PER CURIAM:

¶1      C.C. (Father) appeals the order terminating his parental
rights in A.C. We affirm.

¶2     “Whether a parent’s rights should be terminated presents
a mixed question of law and fact.” In re B.R., 2007 UT 82, ¶ 12,
171 P.3d 435. “Because of the factually intense nature of such an
inquiry, the juvenile court’s decision should be afforded a high
                             In re A.C.


degree of deference.” Id. “Thus, in order to overturn the juvenile
court’s decision ‘[t]he result must be against the clear weight of
the evidence or leave the appellate court with a firm and definite
conviction that a mistake has been made.’” Id. (alteration in
original) (quoting In re Z.D., 2006 UT 54, ¶¶ 33, 40, 147 P.3d 401).
Further, “[w]hen a foundation for the court’s decision exists in
the evidence, an appellate court may not engage in a reweighing
of the evidence.” Id.

¶3     The juvenile court concluded that several grounds
supported termination of Father’s parental rights. Under Utah
Code section 78A-6-507, the finding of a single ground will
support termination of parental rights. See Utah Code Ann.
§ 78A-6-507 (LexisNexis 2012). The juvenile court concluded that
Father abandoned A.C., see id. § 78A-6-507(1)(a); neglected or
abused A.C.; see id. § 78A-6-507(1)(b); was an unfit or
incompetent parent; see id. § 78A-6-507(1)(c), and made only
token efforts to support or communicate with A.C., see id. § 78A-
6-507(1)(f). The court also found that “there had been a failure of
parental adjustment on the part of [Father] in that he has been
unable or unwilling, within a reasonable time, to substantially
correct the circumstances, conduct, or conditions that led to
placement of [A.C.] outside the home.” See id. § 78A-6-507(1)(e).
The court further concluded that the child had been in an out-of-
home placement under the supervision of the juvenile court and
the Division of Child and Family Services (DCFS), see id. § 78A-6-
507(1)(d)(i); that Father had “substantially neglected, willfully
refused, or has been unable or unwilling to remedy the
circumstances that caused the child to be in an out-of-home
placement,” see id. § 78A-6-507(1)(d)(ii); and that “there is a
substantial likelihood that [Father] will not be capable of
exercising proper and effective parental care in the near future,”
see id. § 78A-6-507(1)(d)(iii). After finding grounds for
termination, the court concluded it was in the child’s best
interest that Father’s parental rights be terminated. See id. § 78A-
6-503(12) (Supp. 2015).



20160524-CA                     2                2016 UT App 173
                             In re A.C.


¶4      “Utah law requires a court to make two distinct findings
before terminating a parent-child relationship.” In re R.A.J., 1999
UT App 329, ¶ 7, 991 P.2d 1118. “First, the court must find that
the parent is below some minimum threshold of fitness, such as
a finding that a parent is unfit or incompetent based on any of
the grounds for termination” in section 78A-6-507. Id. (citation
and internal quotation marks omitted). “Second, the court must
find that the best interests and welfare of the child are served by
terminating . . . parental rights.” Id. On appeal, Father challenges
only the sufficiency of the evidence to support the juvenile
court’s findings that there are grounds for termination under
sub-sections 78A-6-507(1)(b), (c), (d), and (e). Father does not
challenge the juvenile court’s additional findings that he
abandoned A.C., see Utah Code Ann. § 78A-6-507(1)(a), and
made only token efforts to avoid being an unfit parent, see id.
§ 78A-6-507(1)(f). Either of those unchallenged grounds is
sufficient to support the juvenile court’s determination that there
were grounds for the termination of parental rights. Because
Father does not challenge the statutory grounds of abandonment
or token efforts, this court need not review his claim that the
evidence was insufficient to support the remaining grounds for
termination.

¶5      Father also challenges the sufficiency of the evidence to
support the finding that it was in A.C.’s best interest to terminate
parental rights, arguing that the court erred in finding “that the
complete severance of any father-child relationship . . . was in
the child’s best interest.” “Determining a child’s best interest in
termination of parental rights proceedings is a subjective
assessment based on the totality of the circumstances.” In re
G.J.C., 2016 UT App 147, ¶ 24. Therefore “evidence that proves
one or more statutory grounds for termination of parental rights
may also constitute evidence demonstrating that termination is
in the child’s best interest, but the court’s focus should be on the
impact of termination on the child.” Id. ¶ 25.




20160524-CA                     3                2016 UT App 173
                            In re A.C.


¶6     In February 2015, DCFS received a referral regarding
drug use and failure to meet minimum standards in the home
where A.C. resided with Father. A.C. told a DCFS caseworker
that Father and Father’s girlfriend smoked substances that they
heated in tinfoil and smoked using a straw. A caseworker’s visit
confirmed that the home did not meet minimum standards.
There was no running water or electricity in the home, and there
was evidence at the home that corroborated illegal drug use.
After A.C. was removed, Father told the caseworker that he was
interested in reunification and wished to receive services.
However, Father failed to attend a pretrial conference on March
10, 2015, and a continued pretrial conference on March 24, 2015,
and also failed to contact or communicate with DCFS. The
juvenile court adjudicated the State’s petition, finding that A.C.
was neglected or abused by Father. Father failed to attend the
disposition hearing on May 5, 2015. Therefore, the juvenile court
did not order reunification services, and the court set a
permanency goal of adoption for A.C.

¶7     Following the trial in May 2016, the juvenile court found
that Father had no contact with A.C. after the child’s removal in
February 2015. Although Father agreed to attend four
supervised visits arranged through DCFS, he did not appear for
those visit—“three times because of inconvenience and once
because he was confused as to the visit location.” The court
found that the missed visits were hard for A.C. because he was
looking forward to seeing Father. After the missed visits, A.C.
was angry, physically violent, and aggressive. Father did not
write A.C. any letters or make any phone calls during the
pendency of the case. He did not attend a child and family team
meeting. Father failed to attend court hearings on August 11,
2015, September 22, 2015, October 20, 2015, and December 8,
2015. He attended a hearing on October 6, 2015, when he was
incarcerated and was transported to court. During the course of
the case, Father “paid no child support, provided no clothes,
food, toys, gifts, birthday cards, Christmas cards, or anything



20160524-CA                     4              2016 UT App 173
                            In re A.C.


else indicating an interest in [A.C.] or his well-being.”
Accordingly, the juvenile court concluded that Father
abandoned A.C. by engaging in conduct that indicated “a
conscious disregard of the obligations he owes to the child as a
parent which has led to the destruction of the parent-child
relationship.” See Utah Code Ann. § 78A-6-507(1)(a).

¶8     The juvenile court further found that A.C. had been in the
same foster home since his removal in February 2015. The foster
parents are willing to adopt A.C. The juvenile court found that
A.C. was fully integrated into the home and bonded with the
family and has a healthy and positive relationship with each
foster parent. When A.C. arrived in the foster home, he was sad
and exhibited difficult behaviors including physical aggression
towards persons and property. He had difficulty understanding
and accepting consequences for his behavior and understanding
the roles of parents and children. The foster family participates
in A.C.’s therapy, provides structure and stability, has a suitable
home, and meets A.C.’s physical, emotional, and medical needs.
A.C. has progressed from struggling with learning the alphabet
to reading books at grade level. Father does not challenge any of
these specific findings supporting the best interest determination.

¶9     Furthermore, at the termination trial, Father admitted that
although he knew A.C. was in DCFS custody, he did not stay in
contact with the caseworker. He admitted he provided no
clothing, gifts, or letters. He admitted he did not attend any
scheduled visits. He claimed he was not given notice of the
hearings he missed. He was incarcerated for two weeks in May
2015 and from September 12 through the end of October 2015,
and was again incarcerated on November 12 and remained
incarcerated at the time of trial awaiting resolution of several
criminal charges. Father testified that he would have housing
and employment through family members in Utah or Arizona
when he was released. Although Father was unable to take
custody of A.C., he argued that because the foster parents were



20160524-CA                     5               2016 UT App 173
                             In re A.C.


willing to agree to permanent custody and guardianship if they
were not allowed to adopt, the court should leave A.C. in their
custody until Father was released and became a fit parent. He
argued it would be in A.C.’s best interest to preserve Father’s
parental rights and A.C.’s familial relationships.

¶10 The juvenile court rejected Father’s arguments. The court
found that Father was currently incarcerated on multiple felony
charges and was “at risk of a long-term prison sentence.” Father
had a history of substance abuse and failure to comply with
criminal court orders. He was unable to provide for A.C.’s basic
needs. Therefore, the juvenile court found that it was in A.C.’s
best interest of A.C. to be in a stable and consistent home and to
be adopted by parents who are willing and able to properly care
for him and protect him from abuse and neglect. The juvenile
court’s determination of A.C.’s best interest was amply
supported by the evidence before it. As this court recently stated,
“the speculative possibility of Father experiencing a dramatic
transformation and providing [A.C.] with a positive, loving,
nurturing relationship with his extended family must be
weighed against Father’s real world actions as found by the
court,” which included, in this case, Father’s abandonment of
A.C., his repeated incarceration, and his failure to make
anything more than token efforts to become a fit parent and
regain custody. See In re G.J.C., 2016 UT App 147, ¶ 31 (internal
quotation marks omitted).

¶11 Because “a foundation for the court’s decision exists in the
evidence,” we affirm the juvenile court’s order terminating
Father’s parental rights. In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435.




20160524-CA                      6               2016 UT App 173